Order filed May 22, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00952-CR
                                ____________

                     WILLIAM RAY PARKER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR2532


                                    ORDER

      Appellant is represented by appointed counsel, Tad Nelson. Appellant=s brief
was originally due February 20, 2014. We granted a total extension of time of 90
days to file appellant=s brief until May 21, 2014. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On May 16, 2014, counsel filed a further request
for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request. Accordingly, by order issued this date,
we denied the motion and ordered appellant’s counsel to file a brief on or before
June 23, 2014.

      Appellant filed his brief late in the afternoon on May 21, 2014, but it was not
processed until May 22, 2014. Accordingly, we WITHDRAW our order issued
today for appellant’s counsel to file a brief.

                                    PER CURIAM